DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation, “increased thickness” but does not provide any specificity as compared to what is the thickness increased, and is therefore indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 27 – 34, 37 – 41, and 44 – 46 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. WO 2017/068535 in view of Kamerbeek et al. US 2012/0231133.
Regarding claim 27, Bartoli discloses a pod (capsule 201) capable of storing and dispensing a beverage preparation ingredient during a dispensing operation which pod comprises a body (casing 202) defining a cavity (205) for storing the beverage preparation ingredient.  The body comprises a dispensing side (base wall 203) and a closed side (cover element 208), there is at least one side wall (204) extending from the closed side to the dispensing side.  The body further defines a central sealing region (217a) disposed toward the centre of the dispensing side, a closing member (209) for closing the dispensing side; and an actuation member (nozzle 210) is contained within said cavity (page 4, paragraph 3 – page 6 paragraph 1 and fig. 1 and 4).  Further, the 
With respect to the remaining recitations beginning “wherein the pod transitions from the first configuration to the second configuration when the actuation member is actuated and engages with the closing member to cause the opening to be formed” these are seen to be recitations regarding the intended use of the pod.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Bartoli in view of Kamerbeek obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e beginning “wherein the pod transitions from the first configuration to 
Claim 27 differs from Bartoli in when in the second configuration an opening is provided between said cavity and a region outside of the pod around a perimeter of the at least one side wall at the dispensing side, and the closing member is sealed to the central sealing region.  
Kamerbeek discloses a pod (capsule 2) capable of storing and dispensing a beverage preparation ingredient during a dispensing operation which pod comprises a body defining a cavity (space 24) for storing the beverage preparation ingredient.  The body comprises a dispensing side (wall 20) and a closed side (bottom seal 46), there is at least one side wall (14) extending from the closed side to the dispensing side.  The body further defines a central sealing region (56) disposed toward the centre of the dispensing side, and a closing member (50) for closing the dispensing side (paragraph [0057], [0079], [0089] and fig. 4a, 4b). 
Further, the pod has a first configuration and a second configuration where in the first configuration the cavity is sealed and the closing member (50) is sealed to the central sealing region (56) and to a peripheral sealing region (54) (paragraph [0088] and fig. 4b) and a second configuration where an opening is provided between the cavity and a region outside of the pod around a perimeter of the at least one side wall at the 
Regarding claims 28 and 29. Bartoli in view of Kamerbeek disclose the central sealing region would have a generally circular sealing surface which surface is in the same plane as the dispensing side (‘535, fig. 3) (‘133. fig. 4b).
Regarding claim 30, since the actuation member is also seen as part of the body it is seen that the body has an increased thickness at the central sealing region (‘535 fig. 1).
Regarding claims 31 and 32, Bartoli in view of Kamerbeek disclose there would be a rim extending around a perimeter of the at least one side wall at the dispensing side where the rim extends radially outwards from the at least one side wall and defines the peripheral sealing region (‘133, paragraph [0094] and fig. 4a, reference sign 40).
Claim 39 is rejected for the same reasons given above in the rejection of claims 27 31, and 32.  
Regarding claims 33, 34, 40, and 41, Bartoli in view of Kamerbeek disclose the radially outwardly extending rim would be used to secure the pod with in use (clamped between) therefore said rim is seen to comprise a mounting flange extending outwards around a perimeter of the rim (‘133, paragraph [0071]).
Regarding claims 37 and 44, Bartoli in view of Kamerbeek disclose a radially inner edge of the rim would have a beveled region (‘535, fig. 1, reference sign 204a).  Further Bartoli in view of Kamerbeek disclose a radially inner edge of a rim (portion 203a) which appears to show a beveled region which region is sized to cooperate with the actuation member (210) (fig. 1, 2, and 4).  Further still, once it was known for the actuation member to cooperate with a radially inner edge of a rim it is not seen that patentability would be predicated on the particular shape of said inner edge absent strong and compelling evidence to the contrary (MPEP 2144.04 VI.B.).
Regarding claims 38 and 45, Bartoli in view of Kamerbeek disclose the body (wall 14) would be formed from a single molded component (‘133, paragraph [0053]).
Claim 46 is rejected for the same reasons given above in the rejections of claims 39 and 27.
Claims 35, 36, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. WO 2017/068535 in view of Kamerbeek et al. US 2012/0231133 in view of Welker US 5,168,140.
Claims 35, 36, 42, and 43 differ from Bartoli in view of Kamerbeek in the mounting flange being axially offset from the dispensing side and having a downwardly facing mounting surface.
Welker discloses a pod (114) capable of storing and dispensing a beverage preparation ingredient during a dispensing operation which pod has rim (148) with a mounting flange (mounting recess 170) that is axially offset from the dispensing side of said pod and has a downwardly facing mounting surface.  Welker is providing the rim of the pod with a mounting flange axially offset from the dispensing side and having a downwardly facing mounting surface for the art recognized function of being able to centre and mount the pod in/on a pod holder to maintain said pod in a locked and stable position during the production and dispensing of a beverage which is applicant’s reason for doing so as well.  To therefore modify Bartoli in view of Kamerbeek and provide the mounting flange axially offset from the dispensing side and having a downwardly facing mounting surface as taught by Welker would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,882,687. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 27 of the current application and claim 1 of the ;687 patent are directed to a pod capable of storing and dispensing a beverage preparation ingredient during a dispensing operation which pod comprises a body comprises a dispensing side and a closed side, there is at least one side wall extending from the closed side to the dispensing side.  The body further defines a central sealing region disposed toward the centre of the dispensing side, a closing member for closing the dispensing side; and an actuation member is contained within said cavity.  Further, the pod has a first configuration where in the first configuration the cavity is sealed and the closing member is sealed to the central sealing region and to a peripheral sealing region and a second configuration where an opening is provided between the cavity and a region outside of the pod around a perimeter of the at least one side wall at the dispensing side.  The closing member is sealed to the central sealing region and the central sealing region is radially inwards of the opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571) 270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        26 February 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792